Title: From James Madison to Daniel William Coxe, 22 December 1802
From: Madison, James
To: Coxe, Daniel William


Sir,
Department of State Washington, 22d. Decr. 1802.
I have received your communication of the 16th. inst. and am obliged to you for the extract from your Agent’s letter which it covered. The infraction of our treaty involved in the proceedings of the Intendant at New Orleans is as evident, as the consequences of persisting in it must be injurious and irritating. Mr. Pinckney has been charged to make the proper representations at Madrid, in order to procure the annulling of the proclamation and indemnity for the injuries its operation may have occasioned. The other measures which the occasion demanded have been also taken by the President. You will have observed that Congress have called for information, and they [will] probably make it a subject of deliberation.
It is not in my power to suggest any prudent or precautionery measures as a security to you against the consequences, you are fearful, will result to your particular interests. I am, Sir, &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.


